Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 1 of 15 PageID #: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------------------------------X
  SHAQUEENA DURDEN, ALFRED COLLINS, and
  QUANTINA PEEBLES,


                                   Plaintiffs,                                               COMPLAINT
                                                                                             AND JURY
                                                                                             DEMAND

                          -against-

  THE CITY OF NEW YORK, Alan Chau, Melvin
  Carpio, Kenneth Triolo, Deirde Kelleher,
  Miguel Van Brankle, Shaequana Galloway,
  Melvin Carpio, Christina Lanier, John Nemeth,
  Kyle Hosein, Ihab Ginmed, Nicholas Nelson,
  Brian Holbert, P.O. Ginem,
  Police Officers "JOHN DOE" #1-5,
  Individually and in their Official Capacities,
  (the names "John Doe" being fictitious, as
  the true names are presently unknown,)

                                    Defendants.
  --------------------------------------------------------------------------------------X


             Plaintiffs, SHAQUEENA DURDEN, ALFRED COLLINS, and

  QUANTINA PEEBLES by their attorney, The Rameau Law Firm,

  allege the following, upon information and belief for this

  Complaint:

                                                        INTRODUCTION

             1.         This is a civil rights action for money damages brought

  pursuant to 42 U.S.C. §§ 1983 and 1988 and the Fourth, Fifth,

  Eighth, and Fourteenth Amendments to the United States

  Constitution.

                                                       JURISDICTION
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 2 of 15 PageID #: 2




        2.    This action is brought pursuant to 42 U.S.C. §1983

  and 42 U.S.C. §1988, and the First, Fourth, Fifth, Eighth and

  Fourteenth Amendments to the United States Constitution.




                                          VENUE

              3.   Venue is properly laid in the Eastern District of New

York under U.S.C. § 1291 (b), in that this is the District in which the

claim arose.

                                       JURY DEMAND

       4.     Plaintiffs respectfully demands a trial by jury of all

  issues in this matter pursuant to Fed. R. Civ. P. 38(B).

                                         PARTIES

       5.     Plaintiff SHAQUEENA DURDEN is an African-American

  female,    and at all relevant times a resident of the City of New York.

       6.     Plaintiff ALFRED COLLINS is an African-American male,

  and at all relevant times a resident of the City of New York.

       7.     Plaintiff QUANTINA PEEBLES is an African-American

  female, and at all relevant times a resident of the City of New York.

       8.     Defendant, THE CITY OF NEW YORK, was and is a

 municipal corporation duly organized and existing under and by virtue

 of the laws of the State of New York.

       9.     Defendant Sergeant Alan Chau, at all times relevant herein, was

 an officer, employee and agent of the NYPD. Defendant Chau is sued in his

 individual and official capacities.
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 3 of 15 PageID #: 3




       10.    Defendant Chau at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights

       11.    Defendant Police Officer Melvin Carpio, at all times relevant

 herein, was an officer, employee and agent of the NYPD. Defendant Carpio is

 sued in his individual and official capacities.

       12.    Defendant Carpio at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights.

       13.    Defendant Police Office Kenneth Triolo, at all times relevant

 herein, was an officer, employee and agent of the NYPD. Defendant Triolo is

 sued in his individual and official capacities.

       14.    Defendant Triolo at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights.

       15.    Defendant Police Officer Deirdre Kelleher, at all times relevant

 herein, was an officer, employee and agent of the NYPD. Defendant Kelleher

 is sued in his individual and official capacities.

       16.    Defendant Kelleher at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights.

       17.    Defendant P.O. Miguel Van Brankle, at all times relevant herein,

 was an officer, employee and agent of the NYPD. Defendant Van Brankle is

 sued in his individual and official capacities.

       18.    Defendant Van Brankle at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights.

       19.    Defendant PO Shaequana Galloway, at all times relevant herein,

 was an officer, employee and agent of the NYPD. Defendant Galloway is sued

 in his individual and official capacities.
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 4 of 15 PageID #: 4




       20.    Defendant Galloway at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights.

       21.    Defendant P.O. Melvin Carpio, at all times relevant herein, was

 an officer, employee and agent of the NYPD. Defendant Carpio is sued in his

 individual and official capacities.

       22.    Defendant Carpio at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights

       23.    Defendant P.O. Christina Lanier, at all times relevant herein, was

 an officer, employee and agent of the NYPD. Defendant Lanier is sued in his

 individual and official capacities.

       24.    Defendant Lanier at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights

       25.    Defendant P.O. John Nemeth, at all times relevant herein, was an

 officer, employee and agent of the NYPD. Defendant Nemeth is sued in his

 individual and official capacities.

       26.    Defendant Nemeth at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights

       27.    Defendant P.O. Kyle Hosein, at all times relevant herein, was an

 officer, employee and agent of the NYPD. Defendant Hosein is sued in his

 individual and official capacities.

       28.    Defendant Hosein at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights

       29.    Defendant P.O. Ihab Ginmed, at all times relevant herein, was an

 officer, employee and agent of the NYPD. Defendant Ginmed is sued in his

 individual and official capacities.
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 5 of 15 PageID #: 5




       30.    Defendant Ginmed at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights.

       31.    Defendant Detective Nicholas Nelson, at all times relevant herein,

 was an officer, employee and agent of the NYPD. Defendant Nelson is sued in

 his individual and official capacities.

       32.    Defendant Nelson at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights.

       33.    Defendant Police Officer Brian Holbert, at all times relevant

 herein, was an officer, employee and agent of the NYPD. Defendant Holbert is

 sued in his individual and official capacities.

       34.    Defendant Holbert at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights.

       35.    Defendant Police Officer Ginem, at all times relevant herein, was

 an officer, employee and agent of the NYPD. Defendant Ginem is sued in his

 individual and official capacities.

       36.    Defendant Ginem at all relevant times herein, either directly

 participated or failed to intervene in the violation of plaintiffs’ rights

       37.    Defendant, THE CITY OF NEW YORK, maintains the New

 York City Police Department, a duly authorized public authority

 and/ or police department, authorized to perform all functions of a

 police department as per the applicable sections of the New York

 State Criminal Procedure Law, acting under the direction and

 supervision of the aforementioned municipal corporation, The City

 of New York.

       38.    That at all times hereinafter mentioned, the individually
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 6 of 15 PageID #: 6




 named defendants were duly sworn police officers of said department

 and    were acting under the supervision of said department and

 according to their official duties.

        39.   That at all times hereinafter mentioned the defendants,

  either personally or through their employees, were acting under

  color of state law and/ or in compliance with the official rules,

  regulations, laws, statutes, customs, usages and/or practices of

  the State or City of New York.

        40.   Each and all of the acts of the defendants alleged herein

  were done by said defendants while acting within the scope of their

  employment by defendant THE CITY OF NEW YORK.

        41.   Each and all of the acts of the defendants alleged herein

  were done by said defendants while acting in furtherance of their

  employment by defendant THE CITY OF NEW YORK.

                          FACTUAL ALLEGATIONS

        42.   On March 24, 2018, at approximately 1 a.m., plaintiffs

  DURDEN, COLLINS and PEEBLES were lawfully at 243 East 51st

  Street, in the County of Kings, City and State of New York.

        43.   Defendant officers chased and assaulted plaintiffs.

        44.   The defendants then arrested plaintiffs and transported

  plaintiffs to a police precinct.

        45.   At no point in time was it reasonable or necessary         to

  stop plaintiffs, arrest them, and then to use any force against the

  plaintiffs, much less the force that was actually used, nor could a

  reasonable officer have believed that the use of such force was
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 7 of 15 PageID #: 7




  reasonable or necessary.

        46.   At   no   point   did   the   defendant   observe   plaintiffs

  committing any crimes or offenses.

       47.    Plaintiffs were injured as a result of this police assault.

       48. The defendants denied plaintiffs medical assistance for some
           time.

       49. Plaintiffs were then transported to Central Booking where

  they were subsequently arraigned on various charges based             on

  fabricated claims by one or more defendants.

       50. All charges against plaintiffs were dismissed and sealed.

       51.    As a result of the Defendants’ actions, Plaintiffs suffered

  physical injury, loss of liberty, loss of reputation, mental, physical

  and emotional harm of a permanent nature.

       52.    At all times during the events described above, the

  defendant police officers were engaged in a joint venture. The

  individual officers assisted each other in performing the various

  actions described and lent their physical presence and support

  and the authority of their office to each other during the said

  events.

       53.    At no point in time was it reasonable or necessary to use

 any force against the plaintiffs, much less the force that was

 actually used, nor could a reasonable officer have believed that the

 use of such force was reasonably or necessary.

       54.    At all relevant times herein, the defendants were on duty

 and acting within the scope of their employment.

       55.    At all relevant times herein, each of the individual
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 8 of 15 PageID #: 8




 defendants participated directly in the assault on plaintiffs and the

 affirmative efforts to cover up that assault thereafter.

       56.     The defendants attempted to cover up their use of

 excessive force by lying about their actions even though no probable

 cause existed for plaintiffs’ arrest.

       57.     To the extent that any of the defendants did not

  participate personally in this misconduct and assault on plaintiffs,

  each such defendant was aware of the misconduct, yet failed to take

  any reasonable steps or make any reasonable effort to prevent or

  limit such misconduct from occurring or continuing.

       58.      Thus, each defendant is responsible for the assault on

  plaintiffs and the subsequent cover up both for his direct

  participation in this conduct and his failure to intervene in his

  co-defendants' misconduct.

       59.     In so doing, the individual defendants engaged in a joint

  venture and assisted each other in performing the various actions

  described, and         lent each other their physical presence and

  support, as     well   as   the   authority   of their office during these

  events.

                  FIRST CAUSE OF ACTION
   DEPRIVATION OF FEDERAL RIGHTS UNDER 42 U.S.C.§1983

        60. Plaintiffs repeat and reallege each and every allegation

  as if fully set forth herein.

        61. All of the aforementioned acts of defendants, their

  agents, servants and employees, were carried out under the color of

  state law.
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 9 of 15 PageID #: 9




        62. All of aforementioned acts deprived plaintiffs of the

  rights, privileges and immunities guaranteed to citizens of the United

  States by the Fourth, Fifth, Eighth and Fourteenth Amendments

  to the of the United States of America, and in violation of 42 U.S.C.

  § 1983.

        63. The acts complained of were carried out by the

  aforementioned individual defendants in their capacities as police

  officers, with all the actual and/ or apparent authority attendant

  thereto.

        64. The acts complained of were carried out by the

  aforementioned individual defendants in their capacities as police

  officers, pursuant to the customs, usages, practices, procedures,

  and the rules of the City of New York and the New York City

  Police Department, all under the supervision of ranking officers of

  said department.

        65. Defendants, collectively and individually, while acting

  under color of state law, engaged in conduct which constituted a

  custom, usage, practice, procedure or rule of the respective

  municipality/ authority, which is forbidden by the Constitution of

  the United States.

        66. The acts complained of deprived plaintiffs of their

  rights:


              A.   Not to have excessive force imposed upon them;

              B.   Not to have summary punishment imposed upon
                   them; and
              C.   To receive equal protection under the law.
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 10 of 15 PageID #: 10




                 SECOND CAUSE OF ACTION
         EXCESSIVE FORCE UNDER 42 U.S.C. §1983

        35.    Plaintiffs repeat and reallege each and every allegation

   as if fully set forth herein.

        36.    The level of force employed by defendants was

   objectively unreasonable and in violation of plaintiffs'

   constitutional rights.

        37.    As a result of the foregoing, plaintiffs sustained, inter

   alia, loss of liberty, bodily injuries, emotional distress,

   embarrassment and humiliation, and deprivation of their

   constitutional rights.

                        THIRD CAUSE OF ACTION
                  FALSE ARREST UNDER 42 U.S.C. § 1983

         38.     Plaintiffs repeat and reallege each and every allegation

   as if fully set forth herein.

         39.   As a result of defendants' aforementioned conduct,

   plaintiffs were subjected to illegal, improper and false arrests by

   the defendants and taken into custody and caused to be falsely

   detained by the defendants, without any probable cause, privilege

   or consent.

         40.     As a result of the foregoing, plaintiffs' liberty were

   restricted for a period of time, and they were put in fear for their

   safety, were humiliated and subjected to handcuffing, and other

   physical restraints, without probable cause.


                         FOURTH CAUSE OF ACTION
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 11 of 15 PageID #: 11




               UNLAWFUL SEARCH UNDER 42 U.S.C. § 1983

            30. Plaintiffs repeat and reallege each and every allegation

   as if fully set forth herein.

            31. Defendants searched plaintiffs m the absence of any

   individualized      reasonable     suspicion    that     plaintiffs    were

   concealing weapons or contraband.

            32. As a result of the foregoing, plaintiffs were subjected to an

   illegal and improper search.

            33. The    foregoing    unlawful   search     violated    plaintiffs'

   constitutional right to privacy, as guaranteed by            the      Fourth,

   Fifth,    and    Fourteenth      Amendments      to    the United States

   Constitution.

                       FIFTH CAUSE OF ACTION
                MALICIOUS PROSECUTION UNDER 42 U.S.C. §
                                1983

        34.     Plaintiffs repeat and reallege each and every

   allegation as if fully set forth herein.

        35.     Defendants misrepresented and falsified evidence

   before the District Attorney.

        36.     Defendants did not make a complete and full

   statement of facts to the District Attorney.

        37.     Defendants withheld exculpatory evidence from

   the District Attorney.

        38.     Defendants were directly and actively involved in

   the initiation of criminal case.

        39.     As a result of the foregoing, plaintiffs sustained,
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 12 of 15 PageID #: 12




   interalia, loss of liberty, bodily injuries, emotional distress,

   embarrassment and humiliation, and deprivation of their

   constitutional rights.

                        SIXTH CAUSE OF ACTION
                DELIBERATE INDIFFERENCE TO PLAINTIFFS'
                MEDICAL NEEDS UNDER 42 U.S.C. § 1983

      45.     Plaintiffs repeat and reallege each and every allegation as if

 fully set forth herein.

      46.     Defendants knew that plaintiffs had sustained bodily

 injuries as a result of their unlawful use of force.

      47.     Notwithstanding       this fact, defendants        intentionally

              and deliberately delayed getting proper medical care and

 treatment for plaintiffs.

      48.     Defendants      also greatly      exacerbated      plaintiffs'

 pain and suffering by needlessly handcuffing them.

      49.     As a result of the foregoing, plaintiff sustained, inter alia,

 loss of liberty, bodily injuries, emotional distress, embarrassment and

 humiliation, and deprivation of their constitutional rights.

                           SEVENTH CAUSE OF ACTION
                              MUNICIPAL LIABILITY

      50.     Plaintiffs repeat and reallege each and every allegation as if

 fully set forth herein.

      51.     The acts complained of were carried out by the

 aforementioned individual defendants in their capacities as police

 officers and official s, with all the actual and/ or apparent authority

 attendant thereto.
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 13 of 15 PageID #: 13




      52.     The acts complained of were carried out by the aforementioned

 individual defendants in their capacities as police officers and officials

 pursuant to the customs, policies, usages, practices, procedures, and rules

 of the City of New York and the New York City Police Department, all

 under the supervision of ranking officers of said department.

      53.     The foregoing customs, policies, usages, practices,

 procedures and rules of the City of New York and the New York City Police

 Department constituted a deliberate indifference to the safety, well-being

 and constitutional rights of plaintiffs.

      54.     The foregoing customs, policies, usages, practices, procedures

 and rules of the City of New York and the New York City Police Department

 were the direct and proximate cause of the constitutional violations

 suffered by plaintiff as alleged herein.

      55.     The foregoing customs, policies, usages, practices,

 procedures and rules of the City of New York and the New York City

 Police Department were the moving force behind the constitutional

 violations suffered by plaintiffs as alleged herein.

      56.     As a result of the foregoing customs, policies, usages, practices,

 procedures and rules of the City of New York and the New York City Police

 Department, plaintiffs were subjected to unlawful and excessive force

 resulting in emotional and physical injuries.

      57.     Defendants, collectively and individually, while acting under

 color of state law, were directly and actively involved in violating the

 constitutional rights of plaintiffs.

      58.     Defendants, collectively and individually, while acting under
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 14 of 15 PageID #: 14




 color of state law, acquiesced in a pattern of unconstitutional conduct

 by subordinate police officers, and were directly responsible for the

 violation of plaintiffs' constitutional rights.

        59.    All of the foregoing acts by defendants deprived plaintiffs of

 federally protected rights, including, but not limited to, the right:

 a.      Not to have excessive force imposed upon them;
 b.      Not to have summary punishment imposed upon them; and
 c.      To receive equal protection under the law.
        60.    As a result of the foregoing, plaintiffs sustained, inter alia, loss

 of liberty, bodily injuries, emotional distress, embarrassment and

 humiliation, and deprivation of his constitutional rights.


                             PRAYER FOR RELIEF

          WHEREFORE, plaintiffs requests that this Court:

               (a)   Award compensatory               damages       against

                     the    defendants, jointly and severally;

               (b)   Award punitive damages against the individual

          defendants, jointly and severally;

               (c)   Award costs of this action to the plaintiffs;

               (d)   Award reasonable attorneys' fees and costs to the

          plaintiffs pursuant to 28 U.S.C. § 1988;

               (e)   Such other and further relief as this Court

          deems just and proper.

                                    JURY DEMAND

          Plaintiffs hereby demand a jury trial.

      DATED:   Brooklyn, New York
Case 1:21-cv-01539-RPK-RER Document 1 Filed 03/23/21 Page 15 of 15 PageID #: 15




              March 23, 2021


                                     _____________________________
                                     The Rameau Law Firm
                                     16 Court Street, Suite 2504
                                     Brooklyn, New York 11241
                                     Phone: (718) 852-4759
                                     rameaulawny@gmail.com

                                     Attorney for Plaintiff


   TO:         All Defendants
               Corporation Counsel of the City of New York
